               Case 2:19-cv-01959-MJP Document 16 Filed 10/15/20 Page 1 of 2



1
                                                                  The Honorable Marsha J. Pechman
2

3

4
                                 UNITED STATES DISTRICT COURT
5                               WESTERN DISTRICT OF WASHINGTON
                                       SEATTLE DIVISION
6

7
      PeopleTech Group, Inc.,

8           Plaintiff,
                                                     Civil Action No. 19-1959-MJP
9     v.
                                                     ORDER GRANTING THE PARTIES’
10    United States Department of Homeland           JOINT STIPULATED MOTION TO
      Security, et al.,
11
                                                     EXTEND STAY OF CASE

12          Defendants.
13

14     ORDER GRANTING THE PARTIES’ JOINT STIPULATED MOTION TO EXTEND
                               STAY OF CASE
15
             For good cause shown, the Court GRANTS the parties’ stipulated motion. This stay of this
16
     case is extended until December 21, 2020. The parties shall promptly notify the Court after
17

18   Defendants issue a new decision on Plaintiff’s I-140 visa petition.

19

20   IT IS SO ORDERED.
21

22   Presented by:

23   /s/ Robert H. Gibbs
     Robert H. Gibbs
24
     /s/ John P. Pratt
25
     John P. Pratt
26
     Attorneys for Plaintiff
               Case 2:19-cv-01959-MJP Document 16 Filed 10/15/20 Page 2 of 2



1    /s/ Joshua S. Press
     Joshua S. Press
2

3
     Attorney for Defendants

4
                    Dated: October 15, 2020
5

6

7
                                                      A
                                                      Marsha J. Pechman
8                                                     United States District Judge

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
